Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/9/2021, with respect to the previous objection to claims 1 & 10 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1 & 10 has been withdrawn. 

Applicant's arguments filed 8/9/2021 regarding the previous 112(a) rejection of claim 1 have been fully considered but they are not persuasive.
Applicant argues the specification supports the limitation per [0052]-[0053], [0092].
Examiner respectfully disagrees.  Examiner notes that [0092] recites “the setting device may be configured by the sample injection device”.  Examiner is not entirely clear what “configured by” encompasses in this context.  Assuming arguendo that this would support the sample injection device would generally have this functional capability, Examiner notes that claim 1 is actually more explicit in that it assigns this functionality all to the same processor.  [0092] merely provides a general statement and does not explicitly detail the structure of this embodiment (e.g. the setting device could simply be integrated with the sample injection device such that there are two distinct processors/control units of the sample injection device which communicate with each other).  Due to the ambiguity/vagueness of [0092] in conjunction with claim 1 narrowing the functionality to a single processor, Examiner maintains the 112(a) rejection of claim 1.  

Applicant’s arguments, see Remarks, filed 8/9/2021, with respect to the previous 112(b) rejection of claim 10 have been fully considered and are persuasive.  Applicant has amended claim 10 to obviate the issue.  The previous 112(b) rejection of claim 10 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/9/2021, with respect to the previous 103 rejection of claims 1 & 10 under modified Kokosa have been fully considered and are persuasive.   To Examiner’s best understanding, modified Kokosa does not appear the processor using the combination of polarity data of both the sample and the cleaning solvent, as well as the position information, to “set the cleaning order”.  The previous 103 rejection of claims 1 & 10 under modified Kokosa has been withdrawn.  
Examiner however, does note that Kokosa already teaches locating the vials and cleaning solution in established coordinate positions (see column 2, lines 42-49) and requires further clarification regarding this limitation (see Examiner’s Comment.  See 112 issues below).

Examiner’s Comment
To advance prosecution, while Examiner is leaning towards modified Kokosa not teaching amended claims 1 & 10 regarding setting the cleaning order using the information position in conjunction with the polarity of the sample and cleaning solvents, Examiner emphasizes that Kokosa still teaches storing the coordinates of the positions of the vials and cleaning solution (see Kokosa’s column 2, lines 42-49) which would be used in controlling movement of the syringe when executing the cleaning order upon modification by Morikawa, as evidenced by Massaro and DeMarco.  

Claim Objections
Claims 1, 7, 9-10 objected to because of the following informalities: various instances make reference to “the cleaning solvent”, but this should be made to either “cleaning solvents” or “each cleaning solvent” due to “plural kinds of cleaning solvents” being established initially in claims 1 & 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a sample injection device” which includes a processor that is configured to: 1) execute a process of cleaning the syringe, and 2) set a cleaning order of the syringe.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-3, sample injection device 10, control unit 14, setting device 20, operation unit 21, control unit 24, setting information A1.  [0051]-[0058], [0092]).  The setting device 20 appears to be the structure responsible for “setting” functionality with regards to the cleaning order. While the sample injection device does use this information when carrying out the cleaning process, Examiner considers that one of ordinary skill in the art would associate this task with the setting device.  Also referring to the arguments above, assuming arguendo [0092] would support the sample injection device including the setting device and having the functionality thereof, Examiner does not consider there to be support that a single processor would execute all of this functionality.  Applicant may clarify/argue support for this limitation, or amend.  
Claims 1 & 10 recite “wherein the processor is configured to set a cleaning order of the syringe by the plural kinds of cleaning solvents based on the data on the polarity of the sample, the data on the polarity of the cleaning solvent, and the information of the position of the cleaning solvent”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s specification, [0058], [0078]).  To Examiner’s best understanding, the position information is stored to save the user from having to manually replace/move the solvent vials, but Examiner did not identify support that the processor actually “sets the cleaning order” based on the information of the position.  If Applicant intends to argue [0078] in that an unused after the solvent (or replacement solvent) has already been selected.  Examiner will consider further argument/evidence.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 10 recite “wherein the processor is configured to set a cleaning order of the syringe by the plural kinds of cleaning solvents based on the data on the polarity of the sample, the data on the polarity of the cleaning solvent, and the information of the position of the cleaning solvent”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s specification, [0058], [0078]).  Examiner is not clear how the identifying of where to move the syringe next would correspond with “setting the cleaning order” (see MPEP 2173.03, "Correspondence Between Specification and Claims").  From Examiner’s best understanding, the solvent to be used (e.g. the cleaning order) is established and then the positions are identified, but the positions do not appear to actually be used in determining the order.   Examiner will consider further argument/evidence.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718